 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANGELO BOWMAN,                                     No. 2:19-cv-00363 TLN CKD (PS)
11                       Plaintiff,
12            v.                                         ORDER
13    RODNEY HACKNEY, et al.,
14                       Defendants.
15

16          Plaintiff is proceeding in this action pro se. This proceeding was referred to this court by

17   Local Rule 302(21), pursuant to 28 U.S.C. § 636(b)(1). Plaintiff has submitted an affidavit

18   making the showing required by 28 U.S.C. ' 1915(a)(1). (ECF No. 4.) Accordingly, plaintiff’s

19   second request to proceed in forma pauperis will be granted.

20          The determination that plaintiff may proceed in forma pauperis does not complete the

21   required inquiry. Pursuant to 28 U.S.C. ' 1915(e)(2), the court is directed to dismiss the case at

22   any time if it determines the allegation of poverty is untrue, or the action is frivolous or malicious,

23   fails to state a claim on which relief may be granted, or seeks monetary relief against an immune

24   defendant. The court cannot make this determination on the present record. Therefore, the court

25   reserves decision on these issues until the record is sufficiently developed.

26          ACCORDINGLY, IT IS ORDERED that:

27          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 4) is granted.

28          2. The Clerk of the Court is directed to issue the undersigned’s order setting status
                                                        1
 1   conference.

 2             3. The United States Marshal is directed to serve within ninety days of the date of this

 3   order, all process pursuant to Fed. R. Civ. P. 4(i), including a copy of this court’s order setting

 4   status conference, without prepayment of costs.

 5             4. The Clerk of the Court shall send plaintiff one USM-285 form for each defendant, one

 6   summons, a copy of the complaint, and this court’s order setting status conference.

 7             5. Plaintiff is directed to provide to the United States Marshal, within fourteen days from

 8   the date this order is filed, all information needed by the Marshal to effect service of process,

 9   including all information required for proper service of summons under Federal Rule of Civil

10   Procedure (i) and shall file a statement with the court that said documents have been submitted to

11   the United States Marshal, along with a copy of the information provided to the Marshal. The

12   court anticipates that, to effect service, the U.S. Marshal will require at least:

13                       a. One completed summons for each defendant;

14                       b. One completed USM-285 form for each defendant;

15                       c. One copy of the endorsed filed complaint for each defendant, with an extra

16             copy for the U.S. Marshal;

17                       d. One copy of this court’s status order for each defendant; and

18                       e. One copy of the instant order for each defendant.

19             6. In the event the U.S. Marshal is unable, for any reason whatsoever, to effectuate

20   service on any defendant within 90 days from the date of this order, the Marshal is directed to
21   report that fact, and the reasons for it, to the undersigned.

22             7. The Clerk of the Court is directed to serve a copy of this order on the United States

23   Marshal, 501 "I" Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.

24   Dated: March 25, 2019
                                                          _____________________________________
25
                                                          CAROLYN K. DELANEY
26                                                        UNITED STATES MAGISTRATE JUDGE

27   2 / bowman00363.ifp.serve

28
                                                           2
